


Exhibit 10.10
 
INCREMENTAL TERM LOAN AMENDMENT dated as of October 19, 2007 (this “Amendment”),
among COMPASS MINERALS INTERNATIONAL, INC. (f/k/a SALT HOLDINGS CORPORATION)
(“Holdings”), COMPASS MINERALS GROUP, INC. (the “US Borrower”), SIFTO CANADA
CORP. (the “Canadian Borrower”), SALT UNION LIMITED (the “UK Borrower” and,
together with the US Borrower and the Canadian Borrower, the “Borrowers”), the
INCREMENTAL LENDERS (as defined below) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement referred to below, to the CREDIT AGREEMENT dated as of
November 28, 2001, as Amended and Restated as of April 10, 2002, as further
Amended and Restated as of December 22, 2005, among Holdings, the Borrowers, the
Lenders party thereto, the Administrative Agent and the other agents, arrangers
and bookrunners party thereto, as in effect immediately prior to this Amendment
(the “Credit Agreement”).
 
A.  Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrowers and have agreed to extend credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth therein.
 
B.  Pursuant to Section 2.23 of the Credit Agreement, the US Borrower has
requested that the Incremental Lenders provide Incremental Term Loans (such term
and each other capitalized term used but not defined herein having the meaning
assigned to such term in the Credit Agreement (as amended hereby)) to the US
Borrower under the Credit Agreement in an aggregate principal amount equal to
$127,000,000.
 
C.  The Incremental Lenders are willing to provide such Incremental Term Loans
to the US Borrower pursuant to the terms and subject to the conditions set forth
herein.
 
D. With respect to such Incremental Term Loans, J.P. Morgan Securities Inc. will
act as sole lead arranger and sole bookrunner.
 
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
 
SECTION 1. Defined Terms.  As used in this Amendment, the following terms have
the meanings specified below:
 
 
Page 1

--------------------------------------------------------------------------------

 
“Amendment Transactions” shall mean, collectively, (a) the execution and
delivery of this Amendment and the Reaffirmation Agreement (as defined in
Section 10(o) hereof) by each Person party hereto or thereto, (b) the
consummation of the Holdings Debt Tender Offer, (c) on or before
October 31, 2007, the application of any Unused Proceeds to repurchase, redeem
or discharge any Holdings 2012 Notes not tendered on terms reasonably
satisfactory to the Administrative Agent, (d) the satisfaction or, to the extent
permitted by the Credit Agreement, waiver of the conditions to the effectiveness
hereof and thereof and (e) the consummation of the transactions contemplated
hereby and thereby.
 
“Holdings Debt Tender Offer” shall mean the offer to purchase and consent
solicitation made by Holdings on October 2, 2007 (as amended from time to time
on terms reasonably satisfactory to the Administrative Agent), with respect to
all the outstanding Holdings 2012 Notes, pursuant to which Holdings (a) will
purchase all the Holdings 2012 Notes validly tendered and not withdrawn pursuant
to such offer to purchase (the “Tendered Holdings 2012 Notes”) and (b) to the
extent at least a majority of the aggregate principal amount of the Holdings
2012 Notes are validly tendered and not withdrawn, will enter into a
supplemental indenture that amends the Holdings 2012 Notes Indenture to
eliminate or modify (in a manner reasonably satisfactory to the Administrative
Agent) all the material covenants (including the so-called restrictive
covenants) contained therein, in each case in accordance with the Holdings Debt
Tender Offer Documents.
 
“Holdings Debt Tender Offer Documents” shall mean Holdings’s Offer to Purchase
and Consent Solicitation Statement dated October 2, 2007, and all other
documents executed and delivered with respect to the Holdings Debt Tender Offer.
 
“Incremental Effective Date” shall mean the date on which all the conditions set
forth or referred to in Section 10 hereof shall have been satisfied (or, to the
extent permitted by the Credit Agreement, waived by each of the Incremental
Lenders).
 
“Incremental Lenders” shall mean the Persons listed on Schedule 1 hereto (other
than any such Person that has ceased to be a party hereto pursuant to an
assignment in accordance with Section 10.04 of the Credit Agreement), as well as
any Person that becomes an “Incremental Lender” hereunder pursuant to Section
10.04 of the Credit Agreement.
 
“Relevant Transaction Parties” shall mean, collectively, Holdings, each Borrower
and each other US Credit Party.
 
“Tranche B-2 Term Commitment” shall mean, with respect to each Incremental
Lender, the commitment of such Incremental Lender to make a Tranche B-2 Term
Loan hereunder on the Incremental Effective Date, expressed as an amount
representing the maximum principal amount of the Tranche B-2 Term Loans to be
made by such Incremental Lender hereunder, as set forth on Schedule 1
hereto.  The aggregate principal amount of the Tranche B-2 Term Commitments of
all Incremental Lenders as of the date of this Amendment is $127,000,000.
 
Page 2

--------------------------------------------------------------------------------

 
 
“Tranche B-2 Term Loans” shall mean the loans made pursuant to Section 2 of this
Amendment.
 
“Unused Proceeds” shall mean the proceeds of the Tranche B-2 Terms Loans that
are not to be utilized on the Incremental Effective Date in accordance with
Section 13(a).
 
SECTION 2. Commitment.  Pursuant to the terms and subject to the conditions set
forth herein, each Incremental Lender agrees to make a Tranche B-2 Term Loan to
the US Borrower on the Incremental Effective Date in a principal amount not
exceeding such Incremental Lender’s Tranche B-2 Term Commitment.  The funding of
the Tranche B-2 Term Loans on the Incremental Effective Date shall be
consummated at a closing to be held at the offices of Cravath, Swaine & Moore
LLP, or at such other place as the US Borrower and the Administrative Agent
shall agree upon.  Unless previously terminated, the Tranche B-2 Term
Commitments shall terminate at 5:00 p.m., New York City time, on the Incremental
Effective Date.
 
SECTION 3. Amendments to Section 1.01.  (a)  Section 1.01 of the Credit
Agreement is hereby amended by adding the following definitions in the
appropriate alphabetical order:
 
“Tranche B-2 Incremental Amendment” shall mean the Incremental Term Loan
Amendment dated as of October 19, 2007, among Holdings, the Borrowers, the
Additional Lenders party thereto and the Administrative Agent.
 
“Tranche B-2 Maturity Date” shall mean, with respect to the Tranche B-2 Term
Loans, December 22, 2012, or, if such date is not a Business Day, the next
succeeding Business Day.
 
“Tranche B-2 Term Loans” shall mean the loans made pursuant to the Tranche B-2
Incremental Amendment.
 
(b) The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the last sentence in the second
paragraph of such definition in its entirety and inserting the following text in
lieu thereof:
 
“Notwithstanding anything to the contrary contained in this definition, (a) the
Applicable Rates shall be the Highest Applicable Rates at all times during which
there shall exist any Event of Default, (b) prior to the date of delivery of the
financial statements pursuant to Section 6.01(b) for the fiscal year ended
December 31, 2005, in no event shall the Applicable Rates be less than those
described in the first sentence of this definition and (c) the Applicable Rates
applicable to the Tranche B-2 Term Loans
 
Page 3

--------------------------------------------------------------------------------

 
 maintained as (i) Base Rate Loans shall be 1.00% and (ii) Eurodollar Loans
shall be 2.00%.”
 
(c) The definition of the term “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “the Tranche B-2 Maturity Date,”
immediately after the text “the Term Loan Maturity Date,” in such definition.
 
(d) The definition of the term “Required Lenders” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “, Incremental Term Loans”
immediately after the first reference to the text “Term Loans” in the first
sentence of such definition and by inserting the text “and Incremental Term
Loans” immediately after the second reference to the text “Term Loans” in the
first sentence of such definition.
 
(e) The definition of the term “Term Loan Commitment” in Section 1.01 of the
Credit Agreement is hereby amended by deleting clause (b) of the first sentence
thereof and inserting the text “(b) reduced, increased or incurred from time to
time pursuant to assignments by or to, or incremental commitments by, such
Lender pursuant to Section 2.23, Section 10.04 or Section 10.11(b)” in lieu
thereof.
 
SECTION 4. Amendment to Section 2.01.  Section 2.01 of the Credit Agreement is
hereby amended by inserting the text “or Tranche B-2 Term Loans” immediately
after the text “Term Loans” in the last full paragraph after paragraph (c) of
such Section.
 
SECTION 5. Amendment to Section 2.03.  Section 2.03 of the Credit Agreement is
hereby amended by (i) deleting the first reference to the word “or” in the first
sentence of such Section and replacing it with the symbol “,”, (ii) inserting
the text “or Incremental Term Borrowing” immediately after the first reference
to the text “Term Borrowing” in the first sentence of such Section, (iii)
inserting the text “Borrowing of any Incremental Term Loan,” immediately after
the text “Term Borrowing,” in clause (ii) of the third sentence of such Section
and (iv) deleting the text “or Term Borrowing” in clause (A) of the fourth
sentence of such Section and inserting the text “, Term Borrowing or Incremental
Term Borrowing” in lieu thereof.
 
SECTION 6. Amendment to Section 2.10(a).  Section 2.10(a) of the Credit
Agreement is hereby amended by inserting the text “and Tranche B-2 Term Loan”
immediately after the text “Term Loan” in clause (ii) of such Section.
 
SECTION 7. Amendment to Section 2.11(d).  Section 2.11 of the Credit Agreement
is hereby amended by deleting paragraph (d) of such Section in its entirety and
inserting the following text in lieu thereof:
 
“except for a prepayment pursuant to Section 2.20, each prepayment of B/A
Drawings or principal of Term Borrowings or Tranche B-2 Term Loan Borrowings
pursuant to this Section 2.11 shall be applied to the B/As included in such B/A
Drawing, the Term Loans included in such Term Borrowing or the Tranche B-2 Term
Loans included in such Tranche B-2 Term Loan Borrowing, as applicable, and to
reduce
 
Page 4

--------------------------------------------------------------------------------

 
the remaining Scheduled Repayments of the Term Loans or Tranche B-2 Term Loans,
as applicable, at the US Borrower’s option, in direct order of maturity or on a
pro rata basis (in each case, based upon the then remaining principal amounts of
such Scheduled Repayments after giving effect to all prior reductions thereto);”
 
SECTION 8. Amendment to Section 2.12(b).
 
(a) Section 2.12 of the Credit Agreement is hereby amended by deleting the first
sentence of paragraph (b) of such Section in its entirety and inserting the
following text in lieu thereof:
 
In addition to any other mandatory repayments pursuant to this Section 2.12, on
each date set forth below, the US Borrower shall be required to repay (i) that
principal amount of Term Loans, to the extent then outstanding, as is set forth
opposite each such date under the heading “Term Loan Amount” and (ii) that
principal amount of Tranche B-2 Term Loans, to the extent then outstanding, as
is set forth opposite each such date under the heading “Tranche B-2 Term Loan
Amount” (each repayment set out in this paragraph (b), as the same may be
reduced as provided in Sections 2.11(d) and 2.12(f), a “Scheduled Repayment”):
 
Scheduled Repayment Date
Term Loan Amount
Tranche B-2 Term Loan Amount
March 31, 2006
$875,000
--
June 30, 2006
$875,000
--
September 30, 2006
$875,000
--
December 31, 2006
$875,000
--
March 31, 2007
$875,000
--
June 30, 2007
$875,000
--
September 30, 2007
$875,000
--
December 31, 2007
$875,000
$317,500
March 31, 2008
$875,000
$317,500
June 30, 2008
$875,000
$317,500
September 30, 2008
$875,000
$317,500
December 31, 2008
$875,000
$317,500
March 31, 2009
$875,000
$317,500
June 30, 2009
$875,000
$317,500
September 30, 2009
$875,000
$317,500
December 31, 2009
$875,000
$317,500
March 31, 2010
$875,000
$317,500
June 30, 2010
$875,000
$317,500
September 30, 2010
$875,000
$317,500
December 31, 2010
$875,000
$317,500
March 31, 2011
$875,000
$317,500
June 30, 2011
$875,000
$317,500
September 30, 2011
$875,000
$317,500
December 31, 2011
$875,000
$317,500
March 31, 2012
$875,000
$317,500
June 30, 2012
$875,000
$317,500
September 31, 2012
$875,000
$317,500
Term Loan and Tranche B-2 Maturity Date
$326,375,000
$120,650,000



 
Page 5

--------------------------------------------------------------------------------

 
SECTION 9. Amendments to Section 2.12(f).  Section 2.12(f) of the Credit
Agreement is hereby amended by (i) adding the text “and, except as otherwise
provided in the applicable Incremental Term Loan Amendment, Incremental Term
Loans” immediately after the reference to “Term Loans” in the first sentence of
the first paragraph of such Section and (ii) deleting the second sentence of
such paragraph and inserting the following in lieu thereof:
 
“All repayments of outstanding Term Loans or Incremental Term Loans of any
Tranche pursuant to Section 2.12(c), (d) and (e) shall be applied to reduce the
then remaining Scheduled Repayments of the Term Loans or Incremental Term Loans
of such Tranche on a pro rata basis (based on the then remaining Scheduled
Repayments for such Tranche after giving effect to all prior reductions
thereto).”
 
SECTION 10. Conditions to Funding.  The obligations of the Incremental Lenders
to make the Tranche B-2 Term Loans hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or, to the
extent permitted by the Credit Agreement, waived by each of the Incremental
Lenders):
 
(a) The Administrative Agent (or, in the case of clause (ii) below, its counsel)
shall have received (i) from the US Borrower, at or prior to the time required
by Section 2.03 of the Credit Agreement, a Borrowing Request with respect to the
Borrowing of the Tranche B-2 Term Loans (A) that complies with the requirements
of Section 2.03 of the Credit Agreement and (B) pursuant to which the US
Borrower agrees that the provisions of Section 2.17 of the Credit Agreement
shall apply to any failure by the US Borrower to borrow the Tranche B-2 Term
Loans on the Incremental Effective Date and (ii) from each party hereto, either
(A) a counterpart of this Amendment signed on behalf of such party or (B)
written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic (including Adobe pdf copy) transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.
 
(b) On the Incremental Effective Date, the Administrative Agent shall have
received a certificate from Holdings and the US Borrower dated such date signed
by an appropriate officer stating that all of the applicable conditions set
forth in paragraphs (f) through (i), inclusive, of this Amendment (other than
such conditions to the extent that same are subject to the satisfaction of the
Administrative Agent), have been satisfied on such date.
 
 
Page 6

--------------------------------------------------------------------------------

 
(c) The Administrative Agent shall have received opinions (addressed to the
Administrative Agent and the Incremental Lenders and dated as of the Incremental
Effective Date), from (i) Bryan Cave LLP, special counsel to Holdings, the US
Borrower and each other US Credit Party, substantially in the form contained in
Exhibit A-1 and containing such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request, (ii)
McInnes Cooper, special Canadian counsel to the Canadian Borrower, which opinion
shall cover the matters contained in Exhibit A-2 and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request and (iii) DLA Piper UK LLP, special English counsel to the UK
Borrower, which opinion shall cover the matters contained in Exhibit A-3 and
such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request.  The US Borrower hereby requests
such counsel to deliver such opinions.
 
(d) On the Incremental Effective Date, the Administrative Agent shall have
received from each Relevant Transaction Party a certificate, dated the
Incremental Effective Date, signed by the chairman of the board, the chief
executive officer, the president or any vice president of such Relevant
Transaction Party (or, in the case of any Foreign Credit Party, an authorized
signatory thereof as permitted under applicable law and the relevant charter
documents of such Foreign Credit Party), and attested to by the secretary or any
assistant secretary of such Relevant Transaction Party (or, in the case of any
Foreign Credit Party, another authorized signatory thereof as permitted under
applicable law and the relevant charter documents of such Foreign Credit Party),
in the form of Exhibit B with appropriate insertions, together with copies of
the certificate or articles of incorporation, certificate of formation,
operating agreements and by-laws (or equivalent organizational documents) of
such Relevant Transaction Party and the resolutions of such Relevant Transaction
Party referred to in such certificate and each of the foregoing shall be in form
and substance reasonably satisfactory to the Administrative Agent.
 
(e) On the Incremental Effective Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including good
standing certificates, bring-down certificates and any other records of Company
proceedings and governmental approvals, if any, that the Administrative Agent
reasonably may have requested in connection therewith, such documents and
papers, where appropriate, to be certified by proper Company or governmental
authorities.
 
(f) On the Incremental Effective Date, nothing shall have occurred that has had,
or is reasonably likely to have, a material adverse effect on the Amendment
Transactions or a Material Adverse Effect.
 
(g) On the Incremental Effective Date, there shall be no actions, suits,
proceedings or investigations pending or threatened (a) with respect to this
Amendment or any other Credit Document or the Amendment Transactions or (b) that
is reasonably likely to have (i) a Material Adverse Effect or (ii) a material
adverse effect on the
 
Page 7

--------------------------------------------------------------------------------

 
Amendment Transactions, the rights or remedies of the Lenders or the
Administrative Agent hereunder or under the Credit Agreement or on the ability
of the US Borrower to perform its respective obligations to the Lenders or the
Administrative Agent hereunder or under the Credit Agreement.
 
(h) On the Incremental Effective Date, (a) all necessary and material
governmental (domestic and foreign), regulatory and third party approvals in
connection with the Amendment Transactions and otherwise referred to herein or
therein shall have been obtained and remain in full force and effect and, to the
extent reasonably requested by the Administrative Agent, evidence thereof shall
have been provided to the Administrative Agent and (b) all applicable appeal
periods and waiting periods shall have expired without any action being taken by
any competent authority that restrains (or that could have a reasonable
likelihood of restraining), prevents or imposes materially adverse conditions
upon the consummation of the Amendment Transactions, the making of the Tranche
B-2 Term Loans and the transactions contemplated herein.  On the Incremental
Effective Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon, or materially delaying, or making economically unfeasible, the
consummation of the Amendment Transactions or the making of the Tranche B-2 Term
Loans.
 
(i) On the Incremental Effective Date, Holdings will (a) pursuant to or in
connection with the Holdings Debt Tender Offer and in accordance with the
Holdings Debt Tender Offer Documents, purchase all the Holdings 2012 Notes
validly tendered and not withdrawn by the holders thereof and (b) to the extent
at least a majority of the aggregate principal amount of the Holdings 2012 Notes
are validly tendered and not withdrawn, amend the Holdings 2012 Notes Indenture
prior to giving effect to the consummation of the Holdings Debt Tender Offer to
eliminate or modify (in a manner reasonably satisfactory to the Administrative
Agent) all the material covenants (including the so-called restrictive
covenants) contained in the Holdings 2012 Notes Indenture.
 
(j) On or before the Incremental Effective Date, the Administrative Agent shall
have received true and correct copies of all the Holdings Debt Tender Offer
Documents, certified as such by an appropriate officer of Holdings, with, in
each case, any changes thereto or waivers to the terms thereof to be reasonably
satisfactory to the Administrative Agent.
 
(k) On or before the Incremental Effective Date, the Administrative Agent shall
have received evidence of insurance complying with the requirements of Section
6.03 of the Credit Agreement for the business and properties of the US Borrower
and its Subsidiaries, in form reasonably satisfactory to the Administrative
Agent, and naming the Collateral Agent as an additional insured and/or loss
payee, and stating that such insurance shall not be canceled without at least 30
days’ prior written notice by the insurer to the Collateral Agent.
 
(l) On the Incremental Effective Date, all costs, fees and expenses, and all
other compensation due to the Administrative Agent or the Lenders and
Incremental Lenders (including legal fees and expenses), shall have been paid to
the extent due.
 
Page 8

--------------------------------------------------------------------------------

 
 
(m) The Administrative Agent shall have received (i) reasonably satisfactory
evidence of the continuing first-priority perfected Liens under the Security
Documents (to the extent intended thereunder) after giving effect to the
Amendment Transactions and (ii) certified copies of Requests for Information or
Copies (Form UCC-11), or equivalent reports (if any), listing all effective
financing statements that name any Credit Party as debtor and that are filed in
the jurisdictions reasonably specified by the Administrative Agent, together
with copies of all other financing statements that name any Credit Party as
debtor (none of which shall cover any Collateral except to the extent evidencing
Permitted Liens or in respect of which the Collateral Agent shall have received
termination statements (Form UCC-3 or the equivalent) as shall be required by
local or foreign law fully executed for filing).
 
(n) On the Incremental Effective Date, (i) the Total Leverage Ratio on a Pro
Forma Basis (as provided in Section 2.23(a) of the Credit Agreement) after
giving effect to the incurrence of the Tranche B-2 Term Loans and the
application of the proceeds therefrom, as of the last day of the most recently
ended four fiscal quarters of the US Borrower, shall not exceed 4.25 to 1.00,
(ii) the US Borrower shall be in compliance, on a Pro Forma Basis (as provided
in Section 2.23(a) of the Credit Agreement) after giving effect to the
incurrence of the Tranche B-2 Term Loans and the application of the proceeds
therefrom, with Section 7.09 and Section 7.10 of the Credit Agreement computed
as if such Indebtedness had been outstanding during the most recently ended
period of four consecutive fiscal quarters of the US Borrower, (iii) the
incurrence of the Tranche B-2 Term Loans shall have been duly authorized by the
US Borrower, (iv) the representations made in Sections 12(c) and (d) shall be
true and correct and (v) the Administrative Agent shall have received a
certificate of a responsible officer of the US Borrower, dated as of the
Incremental Effective Date, confirming compliance with the conditions set forth
in clauses (i), (ii), (iii) and (iv) of this paragraph (n), together with all
relevant calculations related thereto.
 
(o) A Reaffirmation Agreement substantially in the form of Exhibit C hereto (the
“Reaffirmation Agreement”) shall have been executed and delivered by each party
thereto.
 
(p) On the Incremental Effective Date, the Administrative Agent shall have
received a certificate of the chief financial officer of the US Borrower, either
(i) confirming that there have been no changes to the information provided
pursuant to Sections 6.01(j)(i) and 6.01(j)(ii) of the Credit Agreement since
the most recent delivery pursuant to Section 6.01(j) of the Credit Agreement or
(ii) setting out any such changes.
 
Notwithstanding the foregoing, the obligations of the Incremental Lenders to
make Tranche B-2 Term Loans shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m., New York City time,
on October 31, 2007 (and, in the event such conditions are not so satisfied,
this Amendment shall terminate at such time).
 
SECTION 11. Repurchase, Redemption or Discharge of Holdings 2012
Notes.  Holdings (i) hereby covenants and agrees to apply any Unused Proceeds to
repurchase, redeem or discharge any Holdings 2012 Notes not tendered pursuant to
the
 
Page 9

--------------------------------------------------------------------------------

 
Holdings Debt Tender Offer, on terms reasonably satisfactory to the
Administrative Agent, on or before October 31, 2007 and (ii) agrees that the
failure to comply with clause (i) of this Section 11 may be treated as an Event
of Default under the Credit Agreement.
 
SECTION 12. Representations and Warranties.  Holdings and the Borrowers
represent and warrant to the Administrative Agent and to each of the Incremental
Lenders that:
 
(a) This Amendment has been duly authorized, executed and delivered by Holdings
and each Borrower and constitutes a legal, valid and binding obligation of such
Person enforceable in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
 
(b) Neither the performance by Holdings, the Borrowers or any other Credit Party
of the Amendment Transactions, nor compliance by any such Person with the terms
and provisions of the Reaffirmation Agreement or this Amendment, will (i)
violate (A) any provision of applicable law, statute, rule or regulation, or of
the certificate or articles of incorporation or other constitutive documents or
By-laws of such Person, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which any of Holdings or any of its Subsidiaries is a party or by
which any such party or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancelation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument or (iii) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by Holdings, the Borrowers or any of
their respective Subsidiaries, other than the Liens created by the Credit
Documents.
 
(c) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the
Incremental Effective Date with the same effect as though such representations
and warranties had been made on and as of such date (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).
 
(d) Immediately prior to and after giving effect to this Amendment and the
borrowing of the Tranche B-2 Term Loans, there shall exist no Default or Event
of Default.
 
SECTION 13. Use of Proceeds. (a)The proceeds of the Tranche B-2 Term Loans shall
be utilized by the US Borrower solely to pay Dividends to Holdings (and, at
 
Page 10

--------------------------------------------------------------------------------

 
the option of the US Borrower, related transaction costs), and the proceeds of
such Dividends shall be used solely promptly to pay consideration for the
Holdings 2012 Notes tendered in the Holdings Debt Tender Offer and promptly (but
in any event no later than October 31, 2007) to repurchase, redeem or discharge
any Holdings 2012 Notes not so tendered.
 
(b) The US Borrower hereby authorizes and directs the Administrative Agent to
deposit any Unused Proceeds into such escrow account to be identified by the
Administrative Agent and the US Borrower.  Proceeds deposited into such escrow
account will be released at the request of the US Borrower solely for
application in accordance with paragraph (a) above.  Any interest earned or
accrued on the Unused Proceeds in the escrow account shall be paid directly to
the US Borrower.
 
SECTION 14. Effectiveness; Amendments.  This Amendment shall become effective as
of the date first above written when the Administrative Agent shall have
received counterparts of this Amendment (including via telecopy or electronic
(including Adobe pdf copy) transmission of a signed signature page of this
Amendment) that, when taken together, bear the signatures of Holdings, the
Borrowers, the Administrative Agent and the Incremental Lenders.  This Amendment
may not be amended nor may any provision hereof be waived except pursuant to a
writing signed by Holdings, the US Borrower, the Administrative Agent, each
Incremental Lender and any other party the consent of which would be required by
the Credit Agreement.
 
SECTION 15. Credit Agreement.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Bank, the Borrowers or any other Credit Party under the
Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Credit Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle the Borrowers
to any future consent to, or waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Credit Document in similar or different
circumstances.  After the date this Amendment becomes effective, any reference
to the Credit Agreement shall mean the Credit Agreement as modified
hereby.  This Amendment shall constitute an “Incremental Term Loan Amendment”,
each Tranche B-2 Term Loan shall constitute an “Incremental Term Loan” and each
Tranche B-2 Term Commitment shall constitute an “Incremental Term Loan
Commitment”, in each case for all purposes of the Credit Agreement and the other
Credit Documents.
 
SECTION 16. No Novation.  This Amendment shall not extinguish the Loans
outstanding under the Credit Agreement.  Nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which shall remain outstanding after the Incremental Effective
Date in accordance with their terms.  Notwithstanding any provision of this
Amendment, the provisions of Sections 2.16, 2.17, 2.18 and 9.07 of the Credit
Agreement as in effect immediately prior to the Incremental Effective Date will
continue to be effective as to all
 
Page 11

--------------------------------------------------------------------------------

 
matters arising out of or in any way related to facts or events existing or
occurring prior to the Incremental Effective Date.
 
SECTION 17. APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
SECTION 18. Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract.  Delivery of an executed
signature page to this Amendment by facsimile or electronic transmission
(including Adobe pdf copy) shall be effective as delivery of a manually signed
counterpart of this Amendment.
 
SECTION 19. Expenses.  The US Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment.
 
SECTION 20. Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 
SECTION 21. Construction.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Amendment.
 
SECTION 22. Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 


 
[Signature Pages Follow]
 





 
 
Page 12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
COMPASS MINERALS INTERNATIONAL, INC.,
by
     
Name:
 
Title:



COMPASS MINERALS GROUP, INC.,
by
     
Name:
 
Title:



SIFTO CANADA CORP.,
by
     
Name:
 
Title:



SALT UNION LIMITED ,
by
     
Name:
 
Title:



JPMORGAN CHASE BANK, N.A., Individually and as Administrative Agent,
by
     
Name:
 
Title:








[Signature Page to Incremental Amendment]
 
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO INCREMENTAL TERM LOAN AMENDMENT DATED AS OF
 
October 19, 2007, TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 28, 2001, AS
AMENDED AND RESTATED AS OF APRIL 10, 2002, AS FURTHER AMENDED AND RESTATED AS OF
DECEMBER 22, 2005, AMONG COMPASS MINERALS INTERNATIONAL, INC., COMPASS MINERALS
GROUP, INC., SIFTO CANADA CORP., SALT UNION LIMITED, THE LENDERS PARTY THERETO,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, AND THE OTHER AGENTS AND
PARTIES THERETO
 


 
Name of Institution:
 


 
by_______________________________________
Name:
Title:
 
by_______________________________________
Name:
Title:
 

[Signature Page to Incremental Amendment]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Incremental Lenders
 
 
Name
Tranche B-2 Term Commitment
JPMorgan Chase Bank, N.A.
$15,000,000
The Bank of Nova Scotia
$14,000,000
General Electric Capital Corporation
$14,000,000
Calyon New York Branch
$14,000,000
Bank Midwest, N.A.
$12,000,000
Bank of America, N.A.
$12,000,000
Wells Fargo Bank, N.A.
$10,000,000
AIB Debt Management, Limited
$7,000,000
Valley View State Bank
$5,000,000
Goldman Sachs Bank USA
$5,000,000
Credit Suisse, Cayman Islands Branch
$5,000,000
Fortis Capital Corp.
$4,000,000
Raymond James Bank, FSB
$2,500,000
National City Bank
$2,500,000
Commerce Bank, N.A.
$2,500,000
Bank of Tokyo-Mitsubishi UFJ Trust Company
$2,500,000
     Total                                                                                                
$127,000,000






 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
Form of Legal Opinion of Bryan Cave LLP
 





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
Form of Legal Opinion of McInnes Cooper
 


 


 





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3
Form of Legal Opinion of DLA Piper UK LLP
 


 





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


 
Certificates
 





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Reaffirmation Agreement
 





 
 
 

--------------------------------------------------------------------------------

 
